DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/21 has been entered.

 Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, line 10, the limitation “substate” should read “substrate”.
Appropriate correction is required.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-14, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US Publication No.: US 2019/0096291 A1 of record, “Wei”) in view of Hong et al (US Publication No.: US 2017/0168463 A1, “Hong”).
Regarding Claim 1, Wei discloses a display device (Figures 2-5), comprising:
A first substrate, including a step region (Figures 2-3, first substrate 10, step region 30/BA2/AA/BA1), wherein
The step region includes a bonding region, and the bonding region includes a plurality of first pads arranged in at least one row along a first direction (Figure 3, first pads 11y are arranged in multiple rows corresponding to 11x in a bonding region BA2); and
A flexible circuit board, bonded in the bonding region through the plurality of first pads (Figures 2-4, flexible circuit board 30, bonding region 31; Paragraph 0033), wherein:
The first substrate further includes first alignment marks and a base substrate (Figures 2-4; Figure 13, base substrate 10-1, first alignment marks 11x; Paragraph 0033); 
The flexible circuit board includes second alignment marks (Figures 2-4, second alignment marks 311); and
Orthographic projections of the first alignment marks on a plane of the base substrate do not overlap an orthographic projection of the flexible circuit board on the plan of the base substrate, and do not overlap orthographic projections of the second alignment marks on the plane of the base substrate (Figures 2-4, first alignment marks 11x do not overlap flexible circuit board 30 or second alignment marks 311). 
Wei fails to disclose that the first alignment marks and the second alignment marks are used to align the first substrate with the flexible circuit board, respectively.
However, Hong discloses a similar display where the first alignment marks and the second alignment marks are used to align the first substrate with the flexible circuit board, respectively (Hong, Figure 5 discloses first alignment marks 528 and Figure 7 discloses second alignment marks 720, where Figure 8 discloses the aligning of the first substrate 802 with the flexible circuit board 805 using first alignment marks 828 and second alignment marks 829; Paragraph 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Wei to have the first and second alignment marks be used to align the first substrate with the flexible circuit board as disclosed by Hong. One would have been motivated to do so for the purpose of reducing connection pads of the substrate and flexible circuit board thereby minimizing a border area and maximizing a display area (Hong, Paragraph 0061). 

Regarding Claim 2, Wei in view of Hong discloses the display device according to claim 1, wherein:
The step region further includes a first sub-region (Figure 2, first sub-region AA);

The first alignment marks are located in the first sub-region (Figures 2-3, first alignment marks 11x are located in the first sub-region AA). 

	Regarding Claim 4, Wei in view of Hong discloses the display device according to claim 1, wherein: the bonding region includes blank regions; and the blank regions are located at sides of the plurality of first pads in the first direction (Figure 3, the blank regions may be considered the sides surrounding the first pads 11y).

	Regarding Claim 7, Wei in view of Hong discloses the display device according to claim 1, wherein the orthographic projections of the second alignment marks on the plane of the base substrate do not overlaps orthographic projections of the plurality of first pads on the plane of the base substrate (Figures 2-4, the second alignment marks 311 do not overlaps the plurality of first pads 11y; Paragraph 0033). 

Regarding Claim 8, Wei in view of Hong discloses the display panel according to claim 1, wherein for one first alignment mark and one corresponding second alignment mark: a distance L is between the orthographic projection of the first alignment mark on the plane of the base substrate and the orthographic projection of the corresponding second alignment mark on the plane of the base substrate, wherein L=√(dx2+dy2), dx is a preset difference between a horizontal coordinate x1 of the first alignment mark and a horizontal coordinate x2 of the corresponding second alignment mark, and dy is a preset difference between a vertical coordinate y1 of the first alignment mark and a vertical coordinate y2 of the corresponding second alignment mark (Figures 2-4, Wei discloses a first alignment mark 11x and a second alignment mark 311, and to find a distance between the first and second alignment marks, the distance equation may be used; the instant claim recites the distance equation, which is always a constant, and always uses the square root of the difference between horizontal coordinates squared summed with the difference between vertical coordinates squared; therefore, this value would be a constant). 


	Wei does not explicitly disclose that L is smaller than 5mm. However, Wei discloses the general environment of using alignment marks to form connections between a display panel and flexible circuit board (Wei, Paragraph 0033). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that L is smaller than 5mm is the result-effective variable, and when this distance is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of forming an aligned bonding region with a strong connection between the display panel and the flexible circuit board are realized. While Wei does not directly disclose that L is smaller than 5mm, Wei does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Wei, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a distance that L is smaller than 5mm for the purpose of aligning a display panel and flexible circuit board and forming a connection between the two components. 

	Regarding Claim 10, Wei in view of Hong discloses the display device according to claim 1, wherein: the plurality of first pads includes first pads A and first pads B; the first pads A extend long a second direction, the second direction intersecting the first direction; a first pad group A includes at least one first pad A; a first pad group B includes multiple first pads B; two first pad groups B are located at sides of the first pad group A; and a distance between adjacent first pads A is smaller than distance between adjacent first pads B (Figure 3, as annotated below, where first pads A extend in a second vertical direction). 

    PNG
    media_image1.png
    638
    608
    media_image1.png
    Greyscale


	Regarding Claim 11, Wei in view of Hong discloses the display device according to claim 10, wherein: along a direction for the first pad group A to the first pad groups B and starting at a first pad A and a first pad B adjacent to the first pad A, a distance between adjacent first pads B increases gradually (Figure 3 discloses that first pads 11y surround the entirety of BA2, where first pad groups B can be taken as any pads with a distance increasing gradually (such as every other pad 11y, then every third pad 11y, and then every fourth pad 11y).

	Regarding Claim 12, Wei in view of Hong discloses the display device according to claim 10, wherein a distance between adjacent first pads B increases gradually in an arithmetic sequence (Figure 3 discloses that first pads 11y surround the entirety of BA2, where first pad groups B can be taken as any pads with a distance increasing gradually (such as every other pad 11y, then every third pad 11y, and then every fourth pad 11y).

	Regarding Claim 13, Wei in view of Hong discloses the display device according to claim 10, wherein: the flexible circuit board includes second pads A and second pads B; orthographic projection of the second pads A on the plane of the base substrate overlap orthographic projection of the first pads A on the plane of the base substrate; and orthographic projection of the second pads B on the plane of the base substrate overlap orthographic projection of the first pads B on the plane of the base substrate (Figure 4, as annotated below, where orthographic projections of second pads A overlaps with first pads A, and second pads B would overlap with first pads B). 

    PNG
    media_image2.png
    627
    570
    media_image2.png
    Greyscale


	Regarding Claim 14, Wei in view of Hong discloses the display device according to claim 8, wherein the horizontal coordinate and the vertical coordinate of a first alignment mark are coordinate of a geometric center of the first alignment mark (Figures 2-4, coordinates of a first alignment mark may be taken as coordinates of its geometric center). 

. 

Claim 3, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Hong in further view of Hasegawa (US Publication No.: US 2019/0293998 A1 of record).
Regarding Claim 3, Wei in view of Hong discloses the display device according to claim 1.
Wei fails to disclose a polarizer at a side of a light-emitting surface of the first substrate, wherein the polarizer includes third alignment marks and the third alignment marks are multiplexed as the first alignment marks.
However, Hasegawa discloses a similar display comprising a polarizer at a side of a light-emitting surface of the first substrate, wherein the polarizer includes third alignment marks and the third alignment marks are multiplexed as the first alignment marks (Hasegawa, Figure 2, polarizing plate 22, third alignment marks 32, first alignment marks 31; Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Wei to include a polarizer with particular alignment marks as disclosed by Hasegawa. One would have been motivated to do so for the purpose of aligning an entire display when bonding the components to one another (Hasegawa, Paragraph 0027). 

Regarding Claim 15, Wei in view of Hong discloses the display device according to claim 1.
Wei fails to disclose that the orthographic projection of a first alignment mark on the plane of the base substrate includes a hollow part and a first part surrounding the hollow part; and an orthographic projection of the hollow part on the plane of the base substrate is a crisscross shape or a T shape.
However, Hasegawa discloses a similar display where the orthographic projection of a first alignment mark on the plane of the base substrate includes a hollow part and a first part surrounding the hollow part; and an orthographic projection of the hollow part on the plane of the base substrate is a crisscross shape or a T shape (Hasegawa, Paragraph 0055 discloses that the alignment marks may take on the shape of any alphabet, which would also include a T shape; Figures 8A-8D discloses hollow parts and surrounding lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Wei to include a certain shape of the alignment marks as disclosed by Hasegawa. One would have been motivated to do so for the purpose of improving display alignment thereby providing excellent display quality and contrast and chromaticity (Hasegawa, Paragraph 0055). 

Regarding Claim 16, Wei in view of Hong discloses a display device according to claim 1.
Wei fails to disclose that the orthographic projection of a first alignment mark on the plane of the base substrate is a crisscross shape or an L shape.
However, Hasegawa discloses a similar display where the orthographic projection of a first alignment mark on the plane of the base substrate is a crisscross shape or an L shape  (Hasegawa, Paragraph 0055 discloses that the alignment marks may take on the shape of any alphabet, which would also include an L shape; Figures 8A-8D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Wei to include a certain shape of the alignment marks as disclosed by Hasegawa. One would have been motivated to do so for the purpose of improving display alignment thereby providing excellent display quality and contrast and chromaticity (Hasegawa, Paragraph 0055). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Hong in further view of Kim et al (US Publication No.: US 2016/0109861 A1 of record, “Kim”).
Regarding Claim 5, Wei in view of Hong discloses the display device according to claim 4.
Wei fails to disclose that a two-dimensional bar code is disposed in the blank regions.
However, Kim discloses a similar display where a two-dimensional bar code is disposed in the blank regions (Kim, Figure 14, bar code 1410; Paragraph 0189).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Wei to include a bar code as disclosed by Kim. One would have been motivated to do so for the purpose of sensing the position of another component of the device (Kim, Paragraphs 0188-0189). 

Allowable Subject Matter
Claims 6, 23-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record does not teach or suggest a display device comprising a first substrate including a step region, wherein the step region includes a bonding region, and the bonding region includes a plurality of first pads arranged along a first direction; and a flexible circuit board, bonded in the bonding region through the plurality of first pads, wherein the first substrate further includes first alignment marks and the flexible circuit board includes second alignment marks, and orthographic projections of the first alignment marks do not overlap an orthographic projection of the flexible circuit board and do not overlap orthographic projections of the second alignment marks on the plane of the base substrate, and the step region includes a first edge, a second edge, and a third edge that are sequentially connected one with another; the second edge is parallel to a plurality of scanning lines arranged along a second direction and extending along the first direction; the first edge and the second edge form a first angle; the third edge and the second edge form a second angle; and the first angle is smaller than the second angle, in combination with the remaining features recited in the claim.
The prior art of Wei (US 2019/0096291 A1 of record) discloses a display device comprising a first substrate including a step region, wherein the step region includes a bonding region, and the bonding region includes a plurality of first pads arranged along a first direction; and a flexible circuit board, bonded in the bonding region through the plurality of first pads, wherein the first substrate further includes first alignment marks and the flexible circuit board includes second alignment marks, and orthographic projections of the first alignment marks do not overlap an orthographic projection of the flexible circuit board and do not overlap orthographic projections of the second alignment marks on the plane of the base substrate (Wei, Figures 2-4). However, Wei fails to disclose that the step region includes a first edge, a second edge, and a third edge that are sequentially connected one with another; the second edge is parallel to a plurality of scanning lines arranged along a second direction and extending along the first direction; the first edge and the second edge form a first angle; the third edge and the second edge form a second angle; and the first angle is smaller than the second angle. The prior art of Lu (US 2016/0170246 A1 of record) discloses a display device where the step region includes a first edge, a second edge, and a third edge that are sequentially connected one with another; the first edge and the second edge form a first angle; the third edge and the second edge form a second angle; and the first angle is smaller than the second angle (Lu, Figure 13). However, Lu fails to disclose a plurality of scanning lines; Lu also does not disclose any correlation between the step region, the first, second, or third edges, and the scanning lines. Having the disclosures of Wei and Lu, it would not be obvious to one of ordinary skill in the art to form a step region having a first edge, a second edge parallel to an extension direction of scanning lines, and a third edge, where an angle formed between the first edge and the second edge is smaller than that formed between the second edge and the third edge. 
Therefore, Claim 6 is allowed. Claims 23-26 are allowed by virtue of their dependence on allowed claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871